         Case 1:19-mj-00309-RMM Document 1-1 Filed 12/11/19 Page 1 of 1



                                     STATEMENT OF FACTS

        On Tuesday, December 10, 2019 at approximately 6:00 p.m., Officer Cress and Officer Brown
of the Metropolitan Police Department (MPD) Third District were on patrol in a vehicle in the 2000
block of 2nd Street Northwest in Washington, D.C. Officers observed a white Toyota vehicle traveling
on 2nd Street with no lights running. The officers identified the vehicle as a “GetAround” ride share
vehicle.

        Officers attempted to get closer to the vehicle to read the license plate number. At that time,
the vehicle took off at a high rate of speed. Officers could see the vehicle traveling northbound on
North Capitol Street Northeast and they observed the vehicle get into a collision. Officers approached
the “GetAround” vehicle. Officer Cress observed two unknown males exit the right passenger side of
the vehicle. Officers observed a third black male, recognized by Officer Brown from a previous arrest
as Carl Courtney (Defendant Courtney) exit the driver’s door of the vehicle. Defendant Courtney was
holding his waistband as he exited the vehicle and the officers pursued him on foot. The two unknown
males who exited the rear of the vehicle left the area and were not identified.

        Officers pursued Defendant Courtney on foot and Officer Cress observed Defendant Courtney
reach in his waistband and toss a firearm from his person. Officer Cress immediately stopped and
recovered the firearm in front of 4 Girard Street Northeast. Officer Brown continued to pursue
Defendant Courtney on foot and was eventually able to place Defendant Courtney under arrest in front
of 24 Girard Street Northeast.

       The firearm recovered in front of 4 Girard Street Northeast is a Smith & Wesson, model
SW40VE, .40 caliber firearm with serial number of RBE4031. At the time it was recovered, the firearm
was loaded with one (1) round in the chamber and ten (10) rounds in the fourteen (14) round capacity
magazine.

       A criminal history check of Defendant Courtney was conducted on the scene and revealed that
he was previously convicted of a crime punishable by more than one year. Defendant Courtney was
convicted in the Superior Court for the District of Columbia, docket number 2016 CF3 015306, and
sentenced to 30 months of incarceration. As a result of that sentence, Defendant Courtney would have
known he had been convicted of a crime punishable by more than one year of imprisonment.

        There are no firearms or ammunition manufacturers in the District of Columbia, therefore the
firearm and ammunition in this case would have traveled in interstate commerce.


                                               _________________________________
                                               OFFICER TYQUAN BROWN
                                               METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF DECEMBER, 2019.


                                                       ___________________________________
                                                       ROBIN M. MERIWEATHER
                                                       U.S. MAGISTRATE JUDGE
